Citation Nr: 1717669	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  04-08 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected residual fracture with C3 left lateral dislocation and degenerative changes (hereinafter a "cervical spine disability").  

2.  Entitlement to an evaluation in excess of 10 percent from April 9, 2004 to March 31, 2007, and an evaluation in excess of 50 percent from April 1, 2007 for headaches, to include on an extraschedular basis.  

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected cervical spine disability.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1966 to November 1968 and from January 1991 to June 1991 with additional periods of service in the U.S. Army Reserve.  Among other awards, the Veteran received the Republic of Vietnam Campaign Medal and Vietnam Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in September 2003 and May 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied service connection for a lumbar spine disability and denied a higher than 10 percent evaluation for headaches, respectively.  The Veteran appealed for service connection and a higher evaluation.  

During the pendency of the appeal, the RO issued a November 2008 rating decision granting a 50 percent evaluation for headaches, effective April 1, 2007.  The Veteran continues to appeal for a higher evaluation for headaches.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).  

In April 2010, the Board, in pertinent part, denied service connection for a thoracic spine disability and remanded the issues on appeal for additional development.  As the actions specified in the remand have been substantially completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

Within the April 2010 Board decision, the Board denied service connection for hypertension, to include as secondary to service-connected cervical spine disability.  In that same decision the Board committed a clerical error and inserted a directive in the remand portion of that decision related to the hypertension service connection claim.  Based on that clerical error, the Agency of Original Jurisdiction continued to adjudicate the claim that had already been denied by the Board.  The Veteran was notified in a February 2017 correspondence of the clerical error and informed that since the service connection claim for hypertension had already been decided in the April 2010 Board decision, the Board had determined that the issue was no longer on appeal and should be dismissed.  The Veteran was given an appropriate amount of time to respond to the notice letter; no response was submitted.  


FINDINGS OF FACT

1.  In an April 2010 Board decision, the Board denied service connection for hypertension, to include as secondary to service-connected cervical spine disability.  

2.  The competent and credible evidence does not demonstrate that the Veteran's currently diagnosed lumbar degenerative joint disease (DJD) with radiculopathy had its onset during active duty service, or is otherwise etiologically related to service; nor did it manifest within one year of separation from service; and it has not been caused or permanently aggravated by his service-connected cervical spine disability.  

3.  From April 9, 2004 to March 31, 2007, the Veteran's headaches more closely approximate characteristic prostrating attacks averaging one in two months over the last several months.  

4.  From April 1, 2007, the Veteran has received the maximum allowable schedular evaluation; the evidence does not demonstrate that the Veteran's headaches have an exceptional or unusual disability picture as to warrant consideration of an extraschedular rating.



CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for hypertension, to include as secondary to service-connected cervical spine disability, is dismissed as moot.  38 U.S.C.A. §§ 7104 (West 2014); 38 C.F.R. § 20.101 (2016).

2.  The criteria to establish entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected cervical spine disability, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

3.  From April 9, 2004 to March 31, 2007, the criteria for an evaluation in excess of 10 percent for headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2016).

4.  From April 1, 2007, the criteria for an evaluation in excess of 50 percent for headaches, to include on an extraschedular basis, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006). There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Indeed, the Board finds that the notice requirements have been satisfied by letters in June 2002, April 2003, September 2006, August 2007, June 2008, and April 2010.  

The Board also concludes that the duty to assist has been satisfied as all pertinent service records, post-service treatment records, and lay statements are in the claims file.  In addition, the Veteran underwent VA examinations in September 2008, August 2009, June 2010 and March 2015 and was provided a February 2003 VA medical opinion.  

The Board finds that the examination reports are adequate to decide the merits of the case because the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, and the examination reports set forth detailed examination findings to include a nexus opinion, with adequate bases for the opinion.  See 38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim.  The Veteran has not identified any outstanding evidence that needs to be obtained.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of these issues has been obtained and the case is ready for appellate review.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

II. Dismissal

As discussed above, in an April 2010 decision, the Board denied the Veteran's claim for service connection for hypertension, to include as secondary to service-connected cervical spine disability.  Thus, the Board finds that this claim is rendered moot.  The claim is dismissed.  See 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.101(d) (2016).

III. Service Connection

The Veteran contends that his currently lumbar spine disability is related to an in-service low back injury that occurred in the summer of 1967 when he was surfing.  See October 1971 statement.  Alternatively, the Veteran asserts that his service-connected cervical spine disability caused his current lumbar spine disability.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  That presumption is rebuttable by probative evidence to the contrary.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2016); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Thus, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a link between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service treatment records (STRs) document that the Veteran entered his first period of active duty service with normal spine clinical evaluation results, and no pertinent symptomatology reported.  See November 1966 enlistment examination and report of medical history.  

A July 1967 consultation report reflects that the Veteran complained of mid-thoracic back pain, but no history of trauma was identified.  Aside from pain, there were no neurological findings.  The treating physician found a palpable muscle spasm in the right paravertebral region.  X-rays of the thoracic spine were unremarkable, but lateral x-rays of the cervical spine reveal some evidence of D3-4 change in the normal curve of the neck.  Flexion-extension radiographic views were obtained and were unremarkable.  A subsequent STR noted that the Veteran returned four days later for continued problems with his right back.  X-rays remained unremarkable.  A month after that, the Veteran reported having intermittent back problems.  See July 1967 and August 1967 STR.  

Following a surfing accident in August 1967, the Veteran was treated for a bruise on his face and a strained back and neck.  Four days after the accident, the Veteran still reported back pain.  A radiographic report revealed an essentially negative lumbosacral spine series.  See August 1967 STRs.  

Upon separation from his first period of active duty service, the examiner noted that the Veteran had normal spine clinical evaluation results, and no pertinent symptomatology was reported.  See August 1968 separation examination and report of medical history.  

The Veteran underwent VA examinations in August 1969 and September 1973 for his cervical spine, which also made findings related his thoracolumbar spine.  Radiographic reports revealed a normal thoracic and lumbar spine.  

Available STRs from his service with the U.S. Army Reserve from 1976 to 1990 do not document any findings related to any complaints, treatment, or diagnosis for back problems.  

Upon entering his second period of active duty service, the Veteran's STRs do not show that he underwent an enlistment examination.  However, in a January 1991 report of medical history, the Veteran affirmatively denied having any recurrent back pain.  A February 1991 examination showed normal spine clinical evaluation results, but recommended an orthopedic evaluation.  An undated consultation sheet reflects that the reason for the orthopedic evaluation was to evaluate the Veteran for "chronic back pain worse on deployment."  A March 1991 report of medical history noted that the Veteran affirmatively denied recurrent back pain.  The examiner noted that the Veteran had chronic back pain and that his thoracic spine was worse since deployment.  In April 1991, the Veteran sought treatment for mid-thoracic non-radiating back pain.  The treating physician noted no history of recent trauma, but noted some old cervical trauma.  Diagnosing the Veteran with mid-thoracic back pain, the examiner found the etiology to be unclear.  An April 1991 radiological consultation report noted that the Veteran had a normal bone scintiscan.  

Available STRs during his subsequent periods of service in the U.S. Army Reserve reflect that the Veteran denied having recurrent back pain.  See January 1992 report of medical history.  The records also show that the Veteran was involved in a motor vehicle accident in February 1993.  The Veteran presented with upper back and neck pain.  He was diagnosed with a flexion-extension neck injury.  See February 1993 Emergency Care and Treatment Record.  

Post-service VA treatment records document the Veteran's complaints of low back pain.  A December 2001 MRI report showed that the Veteran had mild degenerative changes of the lumbar spine.  A January 2002 VA Primary Care Note lists the Veteran's chronic low back pain as an active problem since January 2000.  He was diagnosed with mild DJD of the lumbar spine.  Two months later, the Veteran complained that his lumbar spine pain was getting worse with associated shooting pains down his legs.  The VA treating physician noted that the Veteran had persistent and worsening low back pain and diagnosed him with multilevel disk disease and DJD of the lumbar spine.  See March 2002 VA treatment record.

In February 2003, the Veteran was provided a VA medical opinion to address the etiology of the Veteran's lumbar spine disability.  Based on a review of the Veteran's medical records, the VA examiner concluded that there were no indications that the Veteran suffered from lumbar spine pain at the time of his 1967 injury and had not been treated for lumbar spine pain since that time.  The only indication that he complained of lumbar pain was the fact that an MRI of his lumbar spine was performed.  Finding that it is not unnatural for a gentleman in the age range of this Veteran to experience some degenerative changes of the lumbar spine, the VA examiner opined that the MRI showing mild degenerative changes of the lumbar spine was not related to his 1967 accident.  

At a February 2005 VA examination provided to evaluate the Veteran's service-connected cervical spine disability, the Veteran reported having chronic low back pain beginning in the mid-1980's.  He did not recall any direct low back injury.  

In June 2010, the Veteran underwent a VA examination of the thoracolumbar spine.  The VA examiner summarized the Veteran's reported and documented history of back problems.  Noting that an August 2009 VA examiner found that the Veteran had pain radiating down his neck and into the back, the June 2010 VA examiner noted that the pain was not attributed to his cervical spine by that examiner.  The VA examiner performed an objective evaluation.  Upon reviewing the medical records, including an x-ray of the lumbar spine the June 2010 VA examiner concluded that the Veteran had generalized diffuse degenerative disc disease in the lumbar spine which is a typical aging pattern.  Addressing whether the Veteran's cervical spine disability caused his current back problem, the June 2010 VA examiner opined that the lumbar spine was not caused by, the result of, or aggravated by the cervical spine.  Degeneration in the cervical spine has no bearing or relationship to degeneration in the lumbar spine.  The June 2010 VA examiner found no evidenced based medicine to substantiate or support that correlation.  Aside from one episode of thoracic pain, described as a muscle spasm, the June 2010 VA examiner found no evidence that the Veteran had sustained any injury to his back during military service.  Finding that the in-service back complaint had resolved, the June 2010 VA examiner noted that there was a lack of evidence of any complaints related to the back for a year after he was discharged.  

Private treatment records from 2011 to 2013 document the Veteran's continued complaints of low back pain, but do not include any etiological opinions.  

The Veteran was afforded a VA thoracolumbar spine examination in March 2015.  Following objective evaluation, the March 2015 VA examiner diagnosed the Veteran with lumbar DJD with radiculopathy and intervertebral disc syndrome (IVDS).  The March 2015 VA examiner opined that the Veteran's lumbar spine disability was not at least as likely as not aggravated beyond its natural progression by his service-connected cervical spine disability.  That opinion was based on a determination that the two conditions are not medically related, there was no evidence to show permanent aggravation of the current lumbar spine disability by the cervical spine disability, and a nexus could not be established.  

Based on a careful review of all of the subjective and clinical evidence, the Board finds that the preponderance of the competent and credible evidence is against finding in favor of service connection for a lumbar spine disability, to include as secondary to service-connected cervical spine disability.  

As an initial matter, the Board finds that the Veteran has a current diagnosis of lumbar spine DJD with radiculopathy and IVDS.  Furthermore, the evidence shows that the Veteran was injured in a surfing accident during his first period of active duty service.  The question remains whether the Veteran's current lumbar spine disability is etiologically related to his in-service injury or his service-connected cervical spine disability.  

As arthritis is a chronic disease under 38 C.F.R. § 3.309(a), the Board has considered whether the Veteran is entitled to presumptive service connection under 38 C.F.R. § 3.307(a)(3).  However, the clinical evidence demonstrates that the earliest documented diagnosis of DJD was in 2001, about 10 years after his discharge from his second period of active duty service.  Thus, the evidence does not show that the Veteran's lumbar spine DJD manifested within one year of separation from service.  Accordingly, service connection for a lumbar spine disability is not warranted on a presumptive basis as a chronic disease.  

Nevertheless, the Veteran has reported having continuous symptoms of low back pain since his discharge.  The Veteran is competent to report his history of low back symptoms; however, the Board finds that the Veteran's account of persistent low back pain since discharge is not credible.  In that regard, the Board finds that the Veteran's STRs show that the Veteran affirmatively denied having recurrent back pain upon his discharge from his first period of active duty service in 1968.  According to reports made at a February 2005 VA examination, the Veteran stated that he had chronic low back pain beginning in the mid-1980's, which would mean that his low back pain began during a period of Reserve service.  He also denied having a direct back injury.  During his second period of active duty service, the Veteran did complain of back pain, but in a subsequent January 1992 report of medical history, he denied having recurrent back pain.  Thus, by his own admission, the Veteran has not had continuous symptoms of low back pain.  Therefore, the Board concludes that service connection under 38 C.F.R. § 3.303(b) on the basis of continuity of symptomatology is also not warranted.  

Additionally, the Board finds that the Veteran's currently diagnosed lumbar spine disability is not directly related to his active duty service.  The Board finds that, collectively, the February 2003 and June 2010 VA examiners' opinions provide the most probative evidence as they rely on the relevant facts and the Veteran's medical history as well as on sound medical principles.  Finding that the Veteran had an isolated episode of thoracic pain during service that resolved, and that there was no evidence of low back pain during service, the examiners concluded that the Veteran's current lumbar spine disability was not etiologically related to his active duty service, to include his reported in-service 1967 surfing accident.  Rather, the VA examiners opined that the Veteran's current degenerative disc disease had a pattern that was typical of aging.  Thus, the Board concludes that service connection for a lumbar spine disability on a direct basis is not warranted.  

Finally, and in part for similar reasons, the Board finds that the Veteran's currently diagnosed lumbar spine disability was not caused or aggravated by his service-connected cervical spine disability.  In this regard, the June 2010 and March 2015 VA examiners' opinions provide the most probative evidence as they are based on a review of the Veteran's claims, including medical records, objective findings found upon examination and diagnostic testing, and sound medical principles.  Based on their medical knowledge, the June 2010 and March 2015 VA examiners found no correlation between cervical spine degeneration and lumbar spine degeneration.  There was also no evidence showing permanent aggravation of the Veteran's lumbar spine disability by his service-connected cervical spine disability.  Instead, the June 2010 VA examiner found that the Veteran's x-rays and MRI showed a pattern of degeneration of the lumbar spine consistent with aging.  For these reasons, the Board finds that service connection on a secondary basis for a lumbar spine disability is also not warranted.

While the Board recognizes the Veteran's lay assertions that his current lumbar DJD is either directly related to his active duty service, or secondarily related to his service-connected cervical spine disability, the Board finds that the Veteran is not competent to provide such a medically complex etiological opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Therefore, the Board finds that the Veteran's lay assertions are not competent to provide a medical link between his current lumbar DJD and either his active duty service or service-connected cervical spine disability.  So, the Veteran's assertions as to the etiology of his current lumbar DJD offer little probative value.

In summary, the Board finds that the preponderance of the evidence weighs against finding in favor of service connection for a lumbar spine disability, to include as secondary to service-connected cervical spine disability.  Therefore, the benefit-of-the-doubt rule does not apply, and the service connection claim is denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV. 
Higher Evaluation

The Veteran asserts that his headaches are more disabling than his current evaluation reflects.  In particular, the Veteran reported having daily headaches.  He limited activities which would cause him to develop headaches (e.g., looking down and reading and lifting only light objects).  Headaches made sleeping and concentrating difficult.  At times, the Veteran's headaches were so debilitating that he had to sit until they subsided.  See October 2007 and March 2009 statements and May 2011 and April 2013 VA Form 21-4142.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

The relevant temporal focus for adjudicating the level of disability of an increased rating claim begins one year before the claim was filed.  As the instant claim for an increased rating was received in April 2004, the period for consideration will include evidence one year prior to the receipt of claim.

During the relevant appeal period, the Veteran's headaches are currently evaluated as 10 percent disabling, effective January 5, 2001, and as 50 percent disabling, effective April 1, 2007, under 38 C.F.R. § 38 C.F.R. § 4.124 a, Diagnostic Code 8100. 

Under Diagnostic Code 8100, a 10 percent evaluation is warranted for migraines with characteristic prostrating attacks averaging one in two months over the last several months, a 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months; and the maximum 50 percent evaluation is warranted for migraines with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).  Neither the rating criteria, nor the Court, have defined "prostrating."  Cf. Fenderson v. West, 12 Vet. App. 119, 126-127 (quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack).  By way of reference, in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32nd Ed. 2012), "prostration" is defined as "extreme exhaustion or powerlessness."  The rating criteria also do not define "severe economic inadaptability."  However, nothing in Diagnostic Code 8100 requires that the Veteran be completely unable to work in order to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440 (2004).

In February 2005, the Veteran was afforded a VA neurological disorders examination.  The Veteran was not examined for his service-connected headaches.  However, he did report that he only took over-the-counter medication to treat pain.  

The Veteran explained that from 2005 to 2006, he did not take many pain medications, because he experienced severe stomach pain and was being treated for gastroesophageal reflux.  See September 2008 headache and pain diary.  

In September 2008, the Veteran submitted a headache and pain diary for the period from April 1, 2007 to September 10, 2008 reflecting the frequency and severity of his headaches and describing the impact on his activities.  Beginning in April 2007, the Veteran stated that he was able to begin taking pain medications.  Among the symptoms identified in the diary, the Veteran had moderate to severe headache pain and associated nausea.  Due to his headache symptoms, the Veteran said it impacted his ability to sleep; lift and push objects; think, concentrate and be productive at work; and drive to work (noted several times that his wife had to drive him either due to lack of sleep, headache pain or associated nausea).  

The Veteran underwent a VA neurological disorders examination for his headaches in September 2008.  The Veteran reported experiencing headaches associated with nausea, blurred vision, photophobia, and phonophobia, which ranged from mild to severe in intensity.  Severe headaches, which were characterized as functionally disabling, occurred at least five times a week lasting from two hours to all day.  Moderate headaches, which were characterized as enabling ordinary function, occurred approximately twice a week and lasting for several hours.  Medications which had been prescribed to treat his neck and back pain were also used to treat his headaches.  He denied ever being treated with specific medications for headaches.  The Veteran stated that he was working full-time as a medical supply clerk until April 2008 and retired due to the problems he had with lifting and carrying.  

Private treatment records in March 2009 and June 2009 describe that the Veteran experienced daily headaches with severe headaches occurring more than once a week.  Because of his headaches, the Veteran restricted recreational activities; avoided being around people and traveling; had difficulty thinking clearly, focusing, and reading; and got tense and irritable.  

In June 2009, the Veteran submitted a headache and pain diary for the period from September 11, 2008 to June 29, 2009 reflecting the frequency and severity of his headaches and describing the impact on his activities.  The Veteran described having moderate to severe headache pain, sometimes noted as throbbing, with associated nausea.  Because of his headaches, the Veteran had difficulty sleeping, concentrating, driving, working; experienced frustration due to pain; and was irritable and tense.  The Veteran noted having some relief from headaches with medication.  

In August 2009, the Veteran was afforded another VA neurological disorders examination.  The Veteran described his headache pain as sharp and intense with associated symptoms of nausea.  With more intense pain, he was unable to function, had four to five hours of sleep, and had daytime drowsiness.  He was increasingly missing work because of his neck and headache pain.  Over the past two years, the Veteran had worsened daily pain with more severe pain lasting four to five hours.  In the past year, he had used up to 200 to 300 hours of sick leave and had retired in April 2008.  The VA examiner concluded that the Veteran's headaches had increased over the years, were constant and mild with daily moderate to severe aggravation lasting up to three to four hours, had interfered with his ability to work on a daily basis, and had caused chronic sleep impairment, which further aggravated his pain and caused daytime drowsiness.  

Private treatment records from May 2011 to April 2013 document the Veteran's continued treatment for his chronic headaches.  

In March 2015, the Veteran was afforded another VA examination.  The VA examiner found that the Veteran had constant head pain, located on both side of the head, which worsened with physical activity, and associated symptoms of nausea, vomiting, and sensory changes (i.e., feelings of pins and needles in extremities).  The Veteran had characteristic prostrating attacks of non-migraine headache pain occurring more frequently than once per month.  The Veteran did not have frequent prostrating attacks of migraine or non-migraine headache pain.  His ability to work was impacted, as his headaches impaired focus and concentration and his ability to complete daily activities.  

Based on a careful review of all of the subjective and clinical evidence, from April 9, 2004 to March 31, 2007, the Board finds that a higher 30 percent evaluation is not warranted.  In other words, the evidence does not demonstrate that the Veteran's headaches are manifested by characteristic prostrating attacks occurring on an average once a month over the last several months.  According to reports made at his February 2005 VA examination and in a September 2008 headache and pain diary, the Veteran was not taking any medications other than over-the-counter medications for his headaches.  Furthermore, the Veteran, in his headache diary, did not describe an increase in his symptoms prior to the start of his diary in April 2007.  Thus, from April 9, 2004 to March 31, 2007, the Board finds that the Veteran's headache symptoms are no more than 10 percent disabling.  

As the Veteran already has the maximum evaluation allowable under the schedular criteria from April 1, 2007, the Board will address whether the Veteran's service-connected headaches warrant consideration of an extraschedular rating.

The Board has considered whether the Veteran's headaches present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected headaches are manifested by symptoms of headache pain with associated nausea, vomiting, and sensory changes, which interfered with his sleep, work productivity and effectiveness, concentration, and focus.  His headache pain also contributed to his frustration, irritability, and tension.  These symptoms and their resulting effects are fully contemplated by the rating schedule, as he is rated at 50 percent for the effect of these symptoms, resulting in severe economic inadaptability.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disabilities; the rating criteria adequately describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

To the extent that the Veteran suggests that his headache symptoms cause marked interference with employment, because he had to retire due, in part, to his service-connected headaches, the Board notes that he has already been compensated for any occupational impairment that occurred as a result of his headaches, when he was awarded a total disability evaluation based on individual unemployability due to his service-connected disabilities.  Furthermore, the Veteran's headaches have not shown to exhibit any other factors that his disability would be considered outside the governing norm.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).  


ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected cervical spine disability, is dismissed.  

Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected cervical spine disability, is denied.

From April 9, 2004 to March 31, 2007, entitlement to an evaluation in excess of 10 percent for headaches is denied.

From April 1, 2007, entitlement to an evaluation in excess of 50 percent for headaches, to include on an extraschedular basis, is denied.  




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


